Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Priority
This application was filed in the US on 01 April 2020 (published as US 20200253889) and is a ‘371 national phase entry of international application PCT/EP2018/076958, filed on 04 October 2018 (published as WO 2019/068788) which claims priority to European application EP 17306326.4, filed on 04 October 2017.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Preliminary Claim Amendment
Applicant’s amended claims dated 01 April 2020 are acknowledged:
Claims 1-11 are pending.

Information Disclosure Statement
The IDS dated 01 April 2020 has been received, entered and considered, a copy is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Status of the claims
Claims 1-11 are pending and rejected.
Claim Interpretation
[1] Claim 1 recites a generic formula wherein the “a”, “b” and “c” bonds can be either a single or a double bond.  The scope is interpreted according to art-recognized standard rules of chemical bonding of carbon atoms (each carbon has 4 bonds) such that the appropriate “a”, “b” and/or “c” bonds are necessarily single bonds when one of the R1-R4 moieties is a doubly-bonded group of either =O or =CH2. When each of the R1-R4 moieties is a singly bonded group, then the ring to which they are attached, is an aromatic benzene ring (“a” and “c” are double bonds and “b” is a single bond).
[2] Claim 6 recites a list of 14 compounds by name, some of which are non-standard: “p-cresol/4-cresol, 4- methylcatechol, 4-5 methyl hydroquinone, 6-5 methyl hydroquinone, 3-5 methyl hydroquinone, 4-quinone methide, 4-methyl ortho benzoquinone, 4-hydroxybenzylsuccinate, 4-hydroxybenzoate, 3,4-hydroxybenzoate, 4-hydroxybenzaldehyde, p-hydroxyphenyl pyruvic acid, p-hydroxyphenyl acetate, and 3,4-hydroxyphenyl acetate”  The chemical formulae of these compounds are listed in the table on pages 5-8 of the specification using the identical names.  For example the structure of “4-5 methyl hydroquinone” is that of 4,5-dimethyl-1,2-dihydroxybenzene:

    PNG
    media_image1.png
    295
    922
    media_image1.png
    Greyscale

 The compounds required by claim 6 are therefore interpreted as identical to those shown in the table having the same name designations.
Claim Objections
[1] Claim 1 recites the following text at the end of the claim with respect to the compound being administered:
“; one of its pharmaceutically acceptable salts, or a composition comprising thereof.”
The phrase “composition comprising thereof” is at least confusing and is objected to.  The Examiner suggests the following in the interests of clarity:
“; one of its pharmaceutically acceptable salts, or a composition comprising the compound or pharmaceutically acceptable salt thereof.”

[2] Claims 2-4 are objected to over extraneous claim language.  Claims 2-4 each dependent directly from claim 1 and recite the phrase: “R2, R5 and R6 being as defined above”.  This is at least confusing since the “above” is potentially unclear.  Furthermore, the phrases are completely extraneous as to the claim scope since per 35 U.S.C. 112(d) “A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers”.  The required definitions for R2, R5 and R6 are all present in independent claim 1 and are necessarily incorporated by reference into dependent claims 2-4.
The Examiner suggests deleting these phrases from the claims in the interests of clarity.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

[1] “PREVENTION”: 
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of specific diseases, does not reasonably provide enablement for prevention of diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The only established prophylactics are vaccines not the compounds such as presently claimed.  In addition, it is presumed that “prevention” of the claimed diseases would require a method of identifying those individuals who will develop the claimed diseases before they exhibit the symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.  “The factors to be considered [in making an enablement rejection] have been summarized as a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546. A) As discussed above, preventing diseases required identifying those patients who will acquire the disease before the disease occurs.  This would require extensive and potentially open-ended clinical research on healthy subjects. For example, obesity and type 2 diabetes are both within scope and there is no art-recognized assay or other means to reliably determine which patient population will develop these diseases. B) Pages 10-13 of the instant specification, lists some of the diseases applicant intends to prevent.  C) There are no working examples of such preventive procedure in a man or animal in the specification. D) The claims rejected are drawn to the medical prevention and are therefore physiological in nature. E) The state of the art is that no general procedure is art-recognized for determining which patients generally will become afflicted with disease before the fact.  F) The artisan using Applicant’s invention would be a board certified physician who specializes in treating diseases.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the general prevention of such a broad scope of difficult to treat diseases.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609. No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of the practitioners in that art, Genetech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable for any agent to be able to prevent such a scope of diseases generally.  That is, the skill is so low that no compound effective generally against all these diseases has ever been found let alone one that can prevent such conditions.  G) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved”, and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 214 (CCPA 1970). H) The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases and on the multitude of compounds embraced by formula (I).
The Examiner suggests deletion of the word “prevention”.  

[2] “TREATMENT”: 
Claims 1 and 3-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of the listed diseases comprising administering a compound of formula (I) wherein each of the R1-R4 moieties is a singly bonded group and the ring to which they are attached is an aromatic benzene ring (“a” and “c” are double bonds and “b” is a single bond), does not reasonably provide enablement for administering any-and-all compound of formula (I) wherein the compound is an “ortho-quinone” or a “quinone methide” (R1 is =CH2 and/or R3 and/or R4 is =O).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
The nature of the invention / The breadth of the claims: The nature of the invention is treatment of a condition selected from glucose intolerance related conditions, insulin deficit related conditions, nonalcoholic fatty liver disease, and obesity through administration of a compound according to instant formula (I).  

    PNG
    media_image2.png
    184
    204
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    175
    223
    media_image3.png
    Greyscale

Formula (I) above encompasses three subgenera in view of the “a”, “b” and “c” bonds and the “providing that:” statement recited in claim 1.  These are formulae (I-1), above, (I-2) and (I-3) of instant claims 2-4.  Note that claim 2 (method using formula (I-1)) is not subject to this ground of rejection as it is considered to set forth a scope which is reasonably commensurate with the experimental results of the specification and the state of the art.  Formulae (I-2) and (I-3) are shown below.  The compounds listed in claim 6 as “4-methyl ortho benzoquinone” and “4-quinone methide”, also shown below, fall into the scope of claims 3-4 respectively:

    PNG
    media_image4.png
    179
    227
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    181
    220
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    332
    492
    media_image6.png
    Greyscale

These “ortho-quinone” or “quinone methide” compounds are intrinsically highly electrophilic and would be expected to have high reactivity and thus instability under standard formulation and administration conditions.  Note that the generic formulae also allow for additional substitution of the structures.

The state of the prior art: The state of the prior art is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
With regards to a step of directly administering a highly reactive “ortho-quinone” or “quinone methide” compound in order to provide for a medical treatment, the state of the art does not support the successful implementation of such a step.  See for example the publication Yan (Drug Metabolism and Disposition 2005, 33, 1867-1876) which describes how an administration of the compound p-cresol might lead to the production of either or both of the instant “4-methyl ortho benzoquinone” and “4-quinone methide” compounds as reactive and transient metabolites.  Page 1870 states “p-cresol was first converted to 4-methyl-ortho-hydroquinone, which was further oxidized to a reactive intermediate, 4-methyl-ortho-benzoquinone”.  Note that this reactive intermediate is described as reacting with biological nucleophiles to give adducts.  See the scheme 1 on page 1875 which shows both of the instant “4-methyl ortho benzoquinone” and “4-quinone methide” compounds as being subject to such reactivity.  See also the reference Dufrasne (Current Medicinal Chemistry, 2011, 18, 3995-4011) which describes the high reactivity and pharmacological utility of quinone methide type compounds and the need to administer such reactive moieties using a prodrug strategy and/or to make structural variants having modulated reactivity.
Thus, the state of the art is that such reactive compounds as “4-methyl ortho benzoquinone” and “4-quinone methide” would not be expected to function as pharmaceutical agents under any kind of standard direct administration protocol. 
The predictability in the art: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would have to know whether a particular compound class would provide for mediation of glucose levels and/or glucose intolerance and then if that specific disease would be treatable by such mediation.    
The presence or absence of working examples:  The specific working examples of the instant compounds relate to the formulation and administration of only two compounds in order to demonstrate beneficial effects on mediation of glucose levels and/or glucose intolerance.  These are both considered to be stable and unreactive organic compounds which can be formulated and administered under standard art-recognized conditions.  These two related compounds are 4-cresol and 4-methylcatechol (4-MC), shown below:

    PNG
    media_image7.png
    85
    497
    media_image7.png
    Greyscale


    PNG
    media_image7.png
    85
    497
    media_image7.png
    Greyscale

The amount of direction or guidance present:  The guidance present in the specification is that the mediation of glucose levels and/or glucose intolerance using a broad scope of compounds has important therapeutic potential for the treatment of many diseases.  However, the specification does not seem to enable a correlation across the full scope of the Markush instantly claimed and the treatment of these diseases at least since the experimental guidance uses two example compounds and is not reasonably representative of formulae (I-2) and (I-3).  
The quantity of experimentation needed: The quantity of experimentation needed is undue.  One skilled in the art would not expect that compounds according to either of formulae (I-2) and (I-3) could be administered using the same or reasonably similar conditions as the experimental guidance.  The use of such agents would at least require a burdensome and unpredictable amount of experimentation to devise and determine whether any type of non-standard formulation or specialized prodrug strategy might be appropriate, or not, in order to achieve a successful treatment outcome.
Furthermore there would be no expectation that the compounds would provide for a similar benefit since the art describes them as being highly reactive, an appropriate dosing regimen would at least need to be separately established.  For example, these reactive compounds would be expected to immediately react with nucleophiles upon administration and thus not likely be present in any significant concentration to provide for a pharmacological interaction.  
The level of the skill in the art: The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  

Thus, the specification fails to provide sufficient support of the broad use of the compounds of claim 1, of subgeneric formulae (I-2) and (I-3).   As a result necessitating one of ordinary skill to perform a burdensome amount of experimentation in order to attempt to successfully practice the claimed invention.  
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3 each recite the following limitations in the R1 group definition:
“a C1-C4 alkyl group, preferably -CH3”
“a group of formula -(CH2)p-C(=O)-X, optionally substituted with COOH, wherein p is 0, 1, 2 or 3 and X represents H, OH or COOH, said group being preferably COH, -COOH, -CH2-COOH, -CH2-C(=O)-COOH or -CH2-CH(COOH)-CH2-COOH”

Claim 4 recites the following limitation in the R3 group definition:
“R3 represents -H or -OH, preferably –H”

The above underlined “preferably…” phrases in claims 1-4 render the scope of the claims indistinct.  The claims recite a broader limitation followed by a narrower range after the “preferably”.  It is unclear whether the scope is limited to the broader or narrow range.  See MPEP 2173.05(d): “Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”
Note that the scope is interpreted under the broadest reasonable interpretation as encompassing the broader range.
Claims 8-11 do not resolve this issue.
The Examiner suggests deleting the “preferably…” phrases and optionally adding dependent claims drawn to the narrower embodiments if desired.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gezginci-Oktayoglu; Neuropeptides 2011, 45, 143-150.
Gezginci-Oktayoglu discloses an experimental method of use of 4-methylcatechol (4-MC) which reads on the instant claims.  See the entire reference.
The reference treats “an individual” which is a rat.  During the course of the experimental method the rat first has “pre-diabetes” and then type 1 diabetes according to the broadest reasonable interpretation of these terms.  
See at least the “methods” section at page 144 at “2.1. Experimental design”. 
The reference administers to the individual rats the compound streptozotocin (STZ) which is art recognized as ultimately inducing a disorder in the individual that is considered equivalent to type I diabetes.  For instance, “group 4” involves 4-MC administration using injection:

    PNG
    media_image8.png
    88
    669
    media_image8.png
    Greyscale

The “Group 4” individuals were “pre-diabetic” at least during the pre-treatment administration period of 4-MC.  The treatment of the condition of “pre-diabetes” was therefore carried out at least during this time.  After the STZ injection, the individuals were induced into a “type 1 diabetes” condition, and the administration of 4-MC treats this condition.
The results section indicates that the 4-MC administration resulted in “treatment” of diabetes since the administration resulted in a positive effect on at least one of the known diabetes disease symptoms.  See for example page 146, section 3.1, which indicates that 4-MC pretreatment blocked STZ-induced blood glucose increase.  Note also that “4-MC administration before the STZ injection resulted in a significant decrease in blood glucose levels” which is considered treatment of the “pre-diabetes” condition.
Administration of the compound 4-MC meets the limitations of instant claims 1-2 and 5-7 since the compound meets the specified structural limitations.
Claim 8 requires the condition to be type 1 diabetes mellitus and claim 9 requires the condition to be selected from a list including pre-diabetes. The claim 8-9 limitations are met by the experimental reference treatment as discussed above.
Claim 10 requires administration by parenteral route and claim 11 requires administration by injection.  The reference discloses in the abstract that “4-MC (10 ug/kg) was administered by daily intraperitoneal injection for 10 days before the animals were rendered hyperglycemic by administration of STZ (75 mg/kg).”  The “intraperitoneal injection” is considered to at least be equivalent to a parenteral route via “subcutaneous” administration since the injection is applied under the skin.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over BEALS (EP0784981, listed on the IDS).

The Instant Claims
The instant claims are drawn to a method for treating obesity in an individual comprising the administration, by intravenous injection, of a therapeutically effective amount of 4-cresol to the individual.

The Prior Art
BEALS teaches formulations with utility in the treatment of obesity.  See the abstract and the entire reference.
BEALS teaches a formulation which comprises a therapeutically effective amount of 4-cresol and a “human obesity protein” (hOB).  See at least the 8th entry in table 2 on page 6.  The solution contains 3 mg/ml of p-cresol as preservative.  This amount is “therapeutically effective” at least since it provides for preservation of the concentration of active hOB in the solution.
Page 6 lines 56-57 teach parenteral administration of the formulations using a syringe.  The reference teaches administration of the preserved solutions to treat obesity.  See at least claim 11 on page 17:

    PNG
    media_image9.png
    73
    1185
    media_image9.png
    Greyscale


Differences between Prior Art & the Claims 
BEALS teaches a solution which comprises an effective amount of p-cresol and its utility as a parenteral formulation for obesity treatment but does not actually disclose its intravenous administration to an individual to treat obesity.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (E) and/or (G) is employed:

It would have been obvious to one skilled in the art at the time of the effective filing of the instant invention to have administered the formulations of BEALS to an individual to treat obesity using intravenous (IV) injection.
The reference teaches a solution which contains a pharmaceutically effective amount of p-cresol.  The solution additionally comprises an “obesity protein”.  The administration of the p-cresol together with a protein reads on the instant “administering” step at least since the transitional term “comprising” is used in the claim language.  The 3 mg/ml of p-cresol contained in the solution as preservative is considered “therapeutically effective”.  The administration of this solution formulation by IV injection in order to at least test its effectiveness in an appropriate in vivo experimental model is obvious.  The reference teaches parenteral injection using a syringe.  IV injection is routinely used for this purpose in the art and would be selected at least for convenience and clarity of results.  A skilled artisan would fully expect to achieve a successful outcome through the administration in view of the disclosed utility of the reference formulations.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625